                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 VIVINT, INC.,

 Plaintiff,                                        MEMORANDUM DECISION AND ORDER
                                                   GRANTING IN PART AND DENYING IN
 v.                                                PART MOTION FOR DEFAULT
                                                   JUDGMENT
 BRIAN CHRISTENSEN,
                                                   Case No. 2:18-cv-00313-JNP-PMW
 Defendant.
                                                   District Judge Jill N. Parrish



        Before the court is a motion for default judgment filed by Vivint, Inc. [Docket 15.] Vivint

initially requested four items of relief: (1) an order for Brian Christensen to transfer the

www.vivint.io domain name to Vivint, (2) a permanent injunction against Christensen, (3) statutory

damages in the amount of $5,000, and (4) an award of attorney fees and costs in the amount of

$17,582.99. The court ordered Vivint to provide additional evidence and argument to support its

claim for statutory damages and attorney fees. In Vivint’s response, it elected not to submit

additional argument in support of its claim for statutory damages. But Vivint provided a declaration

and a brief in support of its claim for attorney fees. Upon consideration of the evidence and

argument provided by Vivint, the court determines that it is not entitled to an award of statutory

damages or attorney fees.

        Vivint originally sought an award of statutory damages under a statute that permitted such

an award in cases involving counterfeiting. See 15 U.S.C. § 1117(c). In its prior order, the court

noted that the allegations of the complaint do not show that Christensen had engaged in
counterfeiting. By explicitly declining to provide additional evidence, Vivint effectively concedes

this point. The court denies Vivint’s request for statutory damages under 15 U.S.C. § 1117(c).

       Vivint also seeks attorney fees pursuant to 15 U.S.C. § 1117(a), which provides that the

“court in exceptional cases may award reasonable attorney fees to the prevailing party.” Recently,

the Supreme Court has interpreted an identical “exceptional case” provision found in the Patent

Act. The Court construed “exceptional” according to its ordinary usage to mean “‘uncommon,’

‘rare,’ or ‘not ordinary.’” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554

(2014) (citation omitted). The Court, therefore, held that

               an “exceptional” case is simply one that stands out from others with
               respect to the substantive strength of a party’s litigating position
               (considering both the governing law and the facts of the case) or the
               unreasonable manner in which the case was litigated. District courts
               may determine whether a case is “exceptional” in the case-by-case
               exercise of their discretion, considering the totality of the
               circumstances.

Id.

       In support of its claim for attorney fees, Vivint has provided additional evidence regarding

the substance of its claims against Christensen. One of Vivint’s attorneys declared that Christensen

had created a website associated with the domain name www.vivint.io. The website purported to

gather information from potential customers interested in installing solar energy panels, a service

provided by Vivint licensees. Vivint does not know if the website generated any sales leads or

whether any leads were delivered to Vivint licensees or to a competing provider. Vivint’s attorney

sent a letter to Christensen demanding that he transfer the www.vivint.io domain name to Vivint.

After receiving the letter, Christensen redirected people who visited www.vivint.io to the official

website of a Vivint licensee that installed solar panels. Christensen retained an attorney who

contacted Vivint’s attorney. Christensen’s attorney represented that he wanted to enter into a
                                                 2
business relationship with Vivint whereby Christensen received commissions for sales leads before

he transferred the web domain name to Vivint. Vivint declined this offer or to even meet with

Christensen to discuss a settlement until after he transferred the domain name.

       Vivint subsequently sued Christensen. It asserted a number of claims, including trademark

infringement, unfair competition, and the violation of federal and state anticybersquatting statues.

Christensen did not answer the complaint.

       The court determines that this is not an exceptional case meriting an award of fees under

15 U.S.C. § 1117(a). Vivint has produced additional evidence that Christensen used the

www.vivint.io domain name for a period of time to collect sales leads. But while the use of Vivint’s

trademark in the domain name of an active website could conceivably lead to customer confusion,

Vivint has not produced evidence that it was actually harmed by the website. It has not alleged or

shown that it lost sales or that Christensen was unjustly enriched because of customer confusion

caused by the domain name. The court, therefore, finds that this is not one of the rare cases where

the plaintiff has made an exceptionally strong showing of trademark infringement.

       As the court noted in its prior order, Vivint’s complaint alleges facts to support its state and

federal cybersquatting claims. But merely establishing the existence of meritorious causes of

action is not enough to show that the claims are exceptionally strong. Otherwise, the exceptional

case clause would be converted into a prevailing party clause. Vivint has produced evidence that

Christensen attempted to extract a commissions arrangement in exchange for the transfer of the

domain name. But Christensen’s failure to unconditionally turn over the domain name is not

enough to make this case exceptional. Presumably most cybersquatting lawsuits are filed against

defendants that did not respond favorably to prelitigation letters or notices. The fact that Vivint

had to file a lawsuit cannot itself make this case rare or exceptional. Moreover, the fact that
                                                  3
Christensen stopped using the web domain name after Vivint delivered its first letter weighs against

finding this to be an exceptional case.

       Finally, for the reasons stated in the court’s prior order [Docket 20] Christensen’s failure to

answer the complaint does not make this case exceptional. Defaulting in an action is not the type

of egregious litigation conduct that would justify an award of fees under the exceptional case

clause of the Lanham Act. The court, therefore, concludes that Vivint is not entitled to attorney

fees under 15 U.S.C. § 1117(a).

                                          CONCLUSION

       The court GRANTS IN PART and DENIES IN PART Vivint’s motion for entry of a default

judgment. [Docket 15.] The court grants Vivint’s requests for an order directing Christensen to

transfer the www.vivint.io domain name to Vivint and for a permanent injunction against

Christensen. The court denies Vivint’s requests for statutory damages and attorney fees.

       Signed January 25, 2019.

                                              BY THE COURT



                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge




                                                 4
